El Juez PeesideNte Se. IíeeNÁNdez,
emitió la opinión del tribunal.
En la Corte de Distrito de San Juan, Sección 2a., se pre-sentó por su Fiscal con fecha 14 de octubre de 1913 una acu-sación que en lo pertinente dice así:
“El Fiscal formula acusación, contra Grilles •& Woodward por infracción, a la sección 553 del Código Penal enmendado en 1913, misdemeanor, cometido como signe: Los citados acusados Gillies and Woodward en la tarde del día 11 de septiembre de 1913, en la ciu-dad de San Juan que 'forma parte del distrito judicial del mismo nombre, ilegal y voluntariamente, tenían abierto un establecimiento de barbería, radicado en la ciudad de San Juan, después de las siete de la tarde, dedicándose a los trabajos de dicha barbería. Este hecho es contrario a la ley-para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico.”
Celebrado el juicio se dictó sentencia en 20 de octubre citado, condenado a los acusados. Gillies & Woodward a pagar una multa de un dollar y en su defecto a sufrir un día de cárcel y las costas.
Esta sentencia ha sido apelada por los acusados y tal es el recurso sometido a nuestra consideración y decisión.
Alega la representación de la parte apelante como moti-vos legales para sostener el recurso, que la corte inferior erró: Primero. Al declarar sin lugar la alegación hecha por los acusados en el acto del juicio relativa a que habían estado una vez expuestos por el mismo delito. Segundo. Al declarar también sin lugar la excepción alegada en la corte inferior de que la acusación contiene materia que de ser cierta cons-tituiría una justificación o excusa legal del delito denunciado, o excepción legal excluyente de la acción. Tercero.. Al deses-timar la excepción perentoria también alegada por los acu-sados de no constituir-delito público los hechos denunciados. Cuarto. Al dictar un fallo contrario a la ley.
En cnanto al primer motivo del recurso aparece del récord que ciertamente los acusados Gillies & Woodward alegaron ante la corte inferior que anteriormente habían estado expues-*502tos por el mismo delito y sido absueltos por sentencia o reso-lución de la Corte Municipal de San Juan, dictada en 15 de septiembre de 1913, habiendo sido declaradas sin lugar tales excepciones después de argumentadas por ambas partes. En la transcripción de autos no ha venido ni la denuncia en virtud de la cual estuvieron antes expuestos los acusados por el mismo delito, ni la sentencia absolutoria de 15 de sep-tiembre de 1913, que serían la prueba justificativa de los he-chos determinantes de dichas- excepciones. Nos falta base para discutirlas y hemos de presumir en su virtud, por falta de prueba en contrario, que la corte inferior procedió con razón derecha al desestimarlas. Véase el caso, El Pueblo v. Burgos, 17 D. P. R., 1156.
Respecto del segundo motivo del recurso, el récord mues-tra que los acusados hicieron también la alegación autorizada por el número 4 del artículo 153 del Código de Enjuiciamiento Criminal, expresiva de contener la acusación cualquier mate-ria que de ser cierta constituiría una justificación o excusa legal que excluya la acción, habiendo invocado como razón de esa alegación el hecho de haber estado antes expuestos y sido absueltos por el mismo delito. La acusación no contiene materia alguna excluyente de la acción, como lo revela su simple lectura, y por tanto aquella alegación no puede sostenerse.
Por lo que atañe al tercer motivo del recurso relativo a que los hechos expuestos en la acusación no son constituti-vos de delito, invoca la parte apelante el mismo texto del artí-culo 553 del Código Penal, tal como ha sido enmendado por la Ley No. 131 aprobada en 9 de agosto de 1913, por entender que dicho artículo enmendado no se refiere a los estableci-mientos de barbería, los cuales no pueden calificarse de comer-ciales, y tampoco caen según se alega, bajo la denominación, de industriales.
Dicho artículo, tal como ha quedado enmendado, dice así:
“Artículo 553.- — Los domingos durante todo el día, los días de fiestas legales desde las 12 m., y todos los días laborables desde las 6 p. m., menos los sabadoS, y los sábados desde las 10 p. m., perma-*503necerán cerrados al público, y una hora después de cerrados suspen-derán todo trabajo para los empleados, los establecimientos comer-ciales e industriales, con excepción de los mercados públicos para la venta de artículos alimenticios de primera necesidad, las fábricas de azúcar y alcoholes, tahonas de café, farmacias, imprentas, garages, panaderías, hoteles, restaurants, bodegones, casinos, salones de billar, depósitos de hielo, puestos de carnes, puestos de leche, lugares donde sólo se venden refrescos, dulces, tabaco manufacturado, fósforos y periódicos, vaquerías, mataderos, cocheras, muelles de espigón y de ribera, agencias funerarias, y los cafés; exceptuándose también las empresas de utilidad pública y cuasi-pública y 'trabajos urgentes y necesarios para evitar peligros o considerables pérdidas de dinero. Los teatros u otros lugares dedicados exclusivamente a recreo o a fines de caridad tampoco estarán comprendidos en las disposiciones de este artículo, en cuanto se refiere a los fines indicados.
“Toda infracción de este artículo constituirá delito y se castigará con multa, que no excederá a cincuenta dólares ($50).”
Entendemos que una barbería no es un establecimiento comercial; pero ¿deberá considerarse establecimiento industrial a los fines del artículo transcrito? Opinamos que sí. Veamos las significaciones que pueden darse a la palabra industria.
“Industria es el conjunto de las operaciones mediante las cuales el hombre modifica y apropia para su uso las materias de que no po-dría servirse en su estado natural, en cuyo sentido se opone la indus-tria a la agricultura y al comercio * * * ocupación o 'trabajo que se emplea en la agricultura, fabricas, comercio o artes mecánicas. ’?
Diccionario Salvat, Tomo V, página 770.
“La, ciencia económica obra lógicamente al limitar el significado de la palabra industria, asignándola solamente al estudio del hombre como productor inmediato de riqueza y no al hombre como ser activo en general, al hombre en el ejercicio de todas sus facultades # ■# i* y no eg raro por p, tanto que se emplee la palabra indiis-tria para designar la totalidad, el conjunto del trabajo humano, sin distinción de especies en la infinita variedad de sus aplicaeio-nes * * *. Se da también a la voz industria una acepción que .no admite la ciencia económica para evitar una confusión y un error. En efecto, con gran frecuencia se emplea esta palabra como sino-*504nima de trabajo, cuando en realidad tienen estos dos términos sig-nificaciones claramente distintas. Se entiende por trabajo el ejer-cicio puro y simple de las fuerzas físicas o de las facultades intelec-tuales del hombre: así, pues, cuando basta el empleo de éstas fuer-zas o facultades, para producir riqueza, puede indistintamente de-cirse que el hombre trabaja o que ejerce una industria, mas esto pocas veces ocurre, casi siempre, para producir es necesario no sólo el trabajo sino el concurso del capital y todos los agentes naturales. La producción es, pues, la resultante de un conjunto de combina-ciones de las cuales el trabajo no es sino uno de los elementos. A este conjunto de combinaciones es al que se llama industria.”
Diccionario .Enciclopédico Iíispano-Americano de Literatura, Cien-cias y Artes. Montaner & Simón, Editores, Barcelona. Tomo 10, página 864.
“Industria. — La ocupación o el trabajo que se emplea en la agri-cultura, artes, fábricas y comercio * * *. La ciencia, habilidad y destreza que tiene una persona en el ejercicio de la profesión arte u oficio a que se dedica. ’ ’ 3 Escriche, Diccionario de Legislación, 230.
“INDUSTRIA. — Trabajo productivo; específicamente, trabajo reali-zado en la fabricación, industria o manufactura * *
Century Dictionary, Yol. IY, 3071.
En el caso de Terry v. McDaniel, dijo la Corte Suprema de Tennessee que “un barbero es nn mecánico, y por tanto las sillas y espejos que usa en el negocio., están exentas de ejecución para pago de deudas como utensilios de un mecánico.” Terry v. McDaniel, 103 Tennessee, 415; 46 L. E. A., 559.
' Tenemos, pues, que dentro de la ciencia económica una barbería no es un establecimiento industrial, pero puede serlo si se acepta el sentido más lato que con frecuencia se da a la palabra industria. Además, si el barbero es un mecánico, no vemos inconveniente en admitir que ejerce una industria mecánica.
Siendo ello así, veamos cual sea la significación y alcance de las palabras “establecimientos industriales” a que se re-fiere el artículo 553 del Código Penal, tal como quedó enmen-dado por la Ley No. 131 pasada en la Sesión Extraordinaria de 1913.
*505El mismo texto del artículo transcrito, al establecer que permanecerán cerrados al público en los días y boras que marca, los establecimientos comerciales e industriales, por el mero becbo de exceptuar de su precepto los bóteles, restaurants, casinos, salones de billar, los ba estimado comprendi-dos bajo aquella denominación, demostrando así la legisla-tura que no era su intención dar a la palabra industria la sola acepción que tiene en la ciencia económica, sino cualquier otra más lata en harmonía con los fines que perseguía. Enten-dió el legislador que de no establecer la excepción, afectaría a los establecimientos exceptuados el precepto general dado para los establecimientos comerciales e industriales.
Aun más, el propio artículo previene que la orden de cierre no se bará extensiva a los teatros ni a otros lugares dedicados exclusivamente a recreo o a fines de caridad, cuyos sitios podrán estar abiertos legalmente a toda bora durante los domingos y días festivos, pero solamente en pro de dichos fines de caridad o para ayudar a proporcionar recreos. De esa excepción se colige que los lugares dedicados no al recreo sino al trabajo, no a fines de caridad, sino a fines lucrativos, caen bajo el precepto general de la ley a no favorecerles al-guna de las excepciones que la misma ordena.
El texto y contexto de la ley proclaman que las barberías están comprendidas en ella, si no como establecimientos co-merciales, como establecimientos industriales en sentido lato, o como lugares dedicados al trabajo para fines lucrativos o de interés.
Además, la razón que informa el precepto legal transcrito es la de proporcionar descanso a los empleados que libran su subsistencia con el trabajo físico personal, proporcionán-doles a la vez otras ventajas de orden superior que exige su condición de seres inteligentes y libres. Esa razón afecta a los que viven del oficio de barberos.
Finalmente en la Sesión Extraordinaria de 1913 pasó con el No. 134 otra ley que fué aprobada en 12 de agosto y lleva por epígrafe “Para enmendar una ley titulada ‘Ley para *506establecer un nuevo sistema de patentes industriales y de comercio’ * *
Esa Ley No. 134 establece en su sección Ia. “que a partir del día 1 de julio de 1913, el Tesorero de Puerto Bico en adi-ción a todas las otras contribuciones ya autorizadas por la ley impondrá y cobrará de acuerdo con los tipos especificados, a toda persona, firma, asociación, sociedad, corporación y otra forma cualquiera de organización comercial o industrial, y a cualquiera rama o ramas de éstas, las patentes que más adelante se enumeran * *
Más adelante en la sección 12a. se enumeran las barberías como obligadas al pago de la patente correspondiente de industria y comercio. Como una barbería en sí considerada, no es persona, firma, asociación, sociedad, o corporación, debe reputarse como una forma de organización comercial o industrial, o una rama de estas.
Tenemos, -pues, que la misma Legislatura que aprobó la ley cuya infracción fia motivado la presente causa, aprobó también la de patentes industriales y de comercio a que que-daron sujetas las barberías que en la ciencia económica no son propiamente establecimientos industriales o comerciales, siendo lógico deducir que las barberías,. aunque no fueran establecimientos de industria o de comercio, quedaron suje-tas al precepto del artículo del Código Penal que dejamos transcrito. No bay motivo alguno para suponer que la Asam-blea Legislativa tuviera la intención de dar distinto sentido a la palabra industria, en las dos leyes sobre cierre y sobre patentes, de que dejamos becbó mérito, llamadas así usual-mente.
Véanse los casos de Doe v. Avaline, 8 Ind., 6, 15, y Humphries v. Davis, 100 Ind., 274, 284.
Los becbos expuestos en la acusación son constitutivos del delito público definido y penado en el artículo 553 del Código Penal enmendado por la ley de 1913, y siendo ello así el fallo apelado se ajusta a la ley y es improcedente el 4°. motivo del recurso.
*507Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jneees concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte fiel tribunal en la vista de este caso.